    Case 4:20-cv-00129-DPM-JJV Document 108 Filed 04/06/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION


MICHAEL L. BOYD                                              PLAINTIFF
ADC #115890
v.              No. 4:20-cv-129-DPM-JJV
GREG RECHCIGL, Health
Services Administrator, East
Arkansas Regional Unit, et al.                           DEFENDANTS

                                 ORDER
     The Court has received Boyd's response to the pending motions
for summary judgment. Doc. 107. Boyd previously submitted this
paper, but it was lost in the mail. Doc. 99 & 100. In the circumstances,
the Court declines without prejudice the partial recommendation,
Doc. 98, and asks that the Magistrate Judge issue an updated
recommendation after considering Boyd's new filing.
     So Ordered.

                                                   I
                                  D .P. Marshall Jr.
                                  United States District Judge
